By the Court, Rhodes, J.:
This is an action of ejectment to recover the possession of a portion of the Tolenas Rancho. The title was confirmed to the heirs of Antonio Maria Armijo, deceased; and a patent was duly issued to them by the United States, in pursuance of the decree of confirmation and survey of the rancho. The plaintiffs claim title by means of conveyances made by the heirs, intermediate the filing of their petition for the confirmation of their claim to the rancho and the issuing of the patent. The defendants claim title through a sale and deed made by the administrator of the estate of Antonio Maria Armijo, deceased, under the orders of the Probate Court of Solano County. They do not set up an equitable defense, nor do they allege any facts by means of which the confirmation or patent inured to their benefit.
The land described in the grant was confirmed to the petitioners—Dolores Riesgo, and others who are named, and are described as the heirs of Antonio Maria Armijo, deceased— and the patent was issued to them; and the effect of the confirmation and patent was to vest in them and their grantees the legal title. That title must prevail in an action of ejectment in the absence of a valid equitable defense. If it be conceded that the defendants have shown a valid deed, executed by the administrator of the estate of Antonio Maria Armijo, deceased, sufficient to convey the interest which the deceased had in the land, such deed will not entitle them at law to the benefits of the confirmation and patent. The legal *204title vests in the confirmees and their assigns, and not in the assigns of their ancestor or grantor. (Estrada v. Murphy, 19 Cal. 272; Clark v. Lockwood, 21 Cal. 222; Emeric v. Penniman, 26 Cal. 119; O’Connell v. Dougherty, 32 Cal. 462; Schmitt v. Giovanari, 43 Cal. 617.) In Emeric v. Penniman, the grantee of the Mexican Government filed the petition for the confirmation of the claim, but after his death his devisees were substituted as parties in his stead, and the land was confirmed to them; and the administrator of the deceased grantee having brought ejectment, it was held that he could not recover, because' the legal title was in the confirmees. In O’Connell v. Dougherty, one of the sons of the grantee, who was also the executor of the grantor, .procured a confirmation in his own name, and it was held that the plaintiff, who deraigned title from another sou and devisee of the grantee, could not maintain ejectment, because he did not hold the legal title. It is useless at this time to review those cases, or discuss the reasons upon which the rule was founded; but recognizing that rule as the settled law of this State, the conclusion necessarily results that the title which passed to the confirmees by virtue of the confirmation and patent did not inure to the purchaser at the administrator’s sale, so as to vest in him the legal title.
Judgment and order reversed, and cause remanded for a new trial.
Mr. Chief Justice Wallace did not express an opinion.